DETAILED ACTION
This Final Office Action is in response to amendment and / or remarks filed on October 09, 2020.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 8, 9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,366,106) to Kahl in view of (U.S. Patent Number 7,044,344 B2) to Winkler.
Regarding claim 1, Kahl discloses the container body including the front wall (i.e. Front (16) in Figure 2), the back wall (i.e. Rear (16) in Figure 2), the pair of opposing side walls (i.e. Left & Right (14) in Figure 2), and the open top end (See Figure 2), the cover (17) including the top wall (21) having the planar top surface portion (See Figure 1) spaced apart from the bottom surface (i.e. Bottom Surface of (17) in Figure 2), the cover (17) further including the pair of integrally formed opposing side flaps (i.e. Left & Right (52) in Figure 2) extending from the top wall, each of the flaps (i.e. Left & Right (52) in Figure 2) overlapping one of the side walls and operably connected thereon for movement about the first axis of rotation to rotate the cover (17) over the top edge of the back wall (i.e. Rear (16) in Figure 2) between the closed position (See Figure 1) for enclosing said open top end, and an opened position for allowing access to the open top end, the handle (44) having the pair of arms (i.e. Left & Right (46) in Figure 2) operably connected to the side walls (i.e. Left & Right (14) in Figure 2) of the container body (i.e. Body Portion of (11) in Figure 2) for movement about the second axis of rotation between the raised position for carrying the storage container (11) and the stowed position for allowing access to the open top end, wherein a) the first axis is disposed between the second axis and the back wall (16), and b) in the opened for the operation of the cover between the opened and closed positions is minimized. 
	However, Kahl does not disclose mounting means for selectively attaching said container body to a golf cart.
Winkler teaches the mounting means (98) selectively attaching the container body (C) to the golf cart (See Paragraph 0056).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the mounting means selectively attaching the container body to the gold cart as taught by Winkler with the storage container of Kahl in order to mount, transport and store personal beverage / food items during recreational sporting events.
























[AltContent: arrow][AltContent: textbox (Cover)]
[AltContent: arrow][AltContent: textbox (Side Flap of Cover)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Opposing Side Walls)][AltContent: arrow][AltContent: textbox (Back Wall)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Pair of Arms of Handle)][AltContent: textbox (2nd Axis of Rotation)][AltContent: textbox (1st Axis of Rotation )]
    PNG
    media_image1.png
    360
    573
    media_image1.png
    Greyscale







Regarding claim 2, Kahl as modified by Winkler teaches the mounting means (98) having the vehicle blade (100 & 102), the pocket (24) disposed in the back wall (16) of the body (C ), wherein the bracket (98) is attached to the golf cart and the pocket  (24) receives the bland (100 & 102) for securing the storage container on the golf cart (See Paragraph 0056) (See Figures 14A & 14B).                                                                                                                                                                                                                    

	Regarding claim 3, Kahl as modified by Winkler discloses the L-shaped bracket (i.e. Vertical & Horizontal (106) in Figures 14 & 14B).    
	

	Regarding claim 8, Kahl as modified by Winkler discloses the body includes the internal channel (i.e. Between (10 & 12) in Figures 3) for containing insulation (11) (See Paragraph 0042) (See Figure 3).

Regarding claim 9, Kahl discloses the container (10) including detent means (6, 37) for securing the cover (17) in the closed position (See Figure 1).


Regarding claim 11, Kahl discloses the first axis disposed halfway between the second axis and the back wall (22) (See Figure 2).
However, Kahl does not explicitly disclose halfway.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first axis disposed halfway between the second axis and the back wall, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claim 4, 5, 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,366,106) to Kahl and (U.S. Patent Number 7,044,344 B2) to Winkler as applied to claim 1 above, and further in view of (U.S. Patent Number 5,165,645) to Brown.
Regarding claim 4, Kahl as modified does not disclose the bottom surface of the top wall includes the recess therein for providing clearance between the cover and the top edge of the back wall during movement between the opened and closed positions.  
for providing clearance between the cover (32) and the top edge of the back wall during movement between the opened and closed positions.  
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the recess on the bottom surface of the cover as taught by Brown with the container of Kahl in order to provide the cover with adequate clearance over the side wall.
	
Regarding claim 5, Kahl as modified by Brown discloses the recess (i.e. Curved Bottom Surface Region of (32) in Figures 3 & 5) is semi-cylindrical in shape (See Figures 3 & 5).

Regarding claim 6, Kahl as modified by Brown discloses the recess (i.e. Curved Bottom Surface Region of (32) in Figures 3 & 5) extends from adjacent the back wall of the cover (32) to the mid-point of the top wall of the cover (32) (See Figures 3 & 5).

Regarding claim 10, Kahl discloses the detent (27 & 37) includes the protrusion depending from the cover (17), the protrusion (39) communication with the container body (11) for providing the resisting force against movement of the cover (17) away from the closed positon (Se Figure 1).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,366,106) to Kahl and (U.S. Patent Number 7,044,344 B2) to Winkler as applied to claim 1 above, and further in view of (U.S. Patent Number 4,458,826) to Mu-Jung.
 	Regarding claim 7, Kahl discloses the handle (44) being U-shaped and includes the elongated grip (45) wherein the stowed position (See Figures 1 & 2).
However, Kahl as modified by above does not disclose the grip resting flush against the back wall and, alternatively, the front wall of the container.
Mu-Jung teaches the grip (13) resting flush against the back wall and, alternatively, the front wall of the container (2) (See Figures 4 & 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the grip rest flush against the back wall and, alternatively, the front wall of the container as taught by Mu-Jung with the container of Kahl in order to product appeal.

Claim 12, 13, 14, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,366,106) to Kahl in view of (U.S. Patent Number 5,165,645) to Brown.
Regarding claim 12, Kahl discloses the box-shaped container body (See Figures 1 & 2) comprising the front wall (i.e. Front (16) in Figure 2), the back wall (i.e. Rear (16) in Figure 2), opposing side walls (i.e. Left & Right (14) in Figure 2), the bottom wall and the open top end; the cover (17 & 18) having the planar top surface portion (See for movement about the first axis of rotation to rotate the cover (17) over the top edge of the back wall (i.e. Rear (16) in Figure 2) between the closed position (See Figure 1) to enclose the open top end of the body (See Figure 2), and an open position (See Figure 2) allowing access to the open top end, wherein the cover (17) includes the surface on the bottom surface, the surface (See Figure 2) extending from adjacent the back wall (i.e. Rear (16) in Figure 2) of the cover (17) to midpoint of the bottom surface to provide clearance for the top edge of the back wall (i.e. Rear (16) in Figure 2) when moving the cover (17 & 18) to the open position (See Figure 2), the bottom surface further including the planar portion extending from the midpoint of the bottom surface to the front wall (i.e. Front (16) in Figure 2) of the cover (17 & 18), and wherein the first axis of rotation (See Figure 2) is disposed between the horizontal midpoint of the side wall (14) and the back wall (i.e. Rear (16) in Figure 2) such that in the open position (See Figure 2), the rear portion of the cover (17 & 18) overlaps the outer surface of the back wall (i.e. Rear (16) in Figure 2).  
However, Kahl does not explicitly disclose the recess on the bottom surface of the cover.
Brown teaches the cover (32) including the recess (i.e. Curved Bottom Surface Region of (32) in Figures 3 & 5) on the bottom surface of the cover (32); and the recess (i.e. Curved Bottom Surface Region of (32) in Figures 3 & 5) extending from adjacent for the top edge of the back wall when moving the cover (32) to the open position (See Figures 3 & 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the recess on the bottom surface of the cover as taught by Brown with the container of Kahl in order to provide the cover with adequate clearance over the side wall during opening and closing the cover.

Regarding claim 13, Kahl discloses the cover (17 & 18) includes the latch (37) (See Figure 1) 

Regarding claim 14, Kahl discloses further comprising the U-shaped handle (44) pivotally connected to the opposing side walls (i.e. Left & Right (14) in Figure 2) of the body at the horizontal midpoint thereof (See Figures 1 & 2).  

Regarding claim 15, Kahl discloses the first axis (See Figure 2) of rotation is disposed an equal distance from the back wall (i.e. Rear (16) in Figure 2) and the open top end of the container (10).

Regarding claim 20, Kahl discloses the container body including the front wall (i.e. Front (16) in Figure 2), the back wall (i.e. Rear (16) in Figure 2), the pair of opposing side walls (i.e. Left & Right (14) in Figures 1 & 2), the bottom wall and an open top end (See Figure 2), 
for the top edge of the back wall when moving the cover (17) to an opened position (See Figure 2), the cover (17) further including the pair of integrally formed opposing side arms (i.e. Left & Right (52) in Figure 2) extending from the top wall, each of the arms (i.e. Left & Right (52) in Figure 2) overlapping the portion of one of the side walls and pivotally connected thereto for movement about the first axis of rotation (See Figure 2) between the closed position (See Figure 1) for enclosing the open top end, and an opened position in which the cover (17) is rotated open such that the planar top surface portion of the cover (17) is perpendicular to the plane formed across the open top end for allowing access to the entire open top end, 
the handle (44) having the pair of legs pivotally connected to the side walls (i.e. Left & Right (14) in Figure 2) of container body (11) for movement about the second axis of rotation between the raised position for carrying the storage container (10) and the stowed position (See Figure 1) for allowing access to the open top end, wherein the first axis of rotation is positioned between the second axis of rotation and the back wall (i.e. Rear (16) in Figure 2), whereby the space required for the operation of the cover (17) between the opened and closed positions is minimized (See Figures 1 & 2).  
However, Kahl does not explicitly disclose the bottom surface including the recess formed therein to provide clearance for the top edge of the back wall when moving the cover to an opened position.
for the top edge of the back wall when moving the cover (32) to an opened position (See Figures 3 & 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bottom surface including the recess formed therein to provide clearance for the top edge of the back wall when moving the cover to an opened position as taught by Brown with the container of Kahl in order to provide the cover with adequate clearance over the side wall during opening and closing the cover.



Claims 16, 17, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 5,366,106) to Kahl and (U.S. Patent Number 5,165,645) to Brown as applied to claim 12 above, and further in view of (U.S. Patent Number 7,044,344 B2) to Winkler.
Regarding claim 16, Kahl as modified by above does not disclose the means for mounting the container golf cart.
	Winkler teaches the means (78 & 98) for mounting the container body (C) to the golf cart (See Paragraph 0056) (See Figures 14A & 14B).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the means for mounting the container body to the gold cart as taught by Winkler with the storage container of Kahl in order to mount, store and transport personal beverage and food items during recreational sporting events.

adapted to receive the vertical blade (100 & 102) of the bracket (98) to removably mount the container (C) to the bracket (98).

	Regarding claim 18, Kahl as modified by Winker discloses the bracket (98) being L-shaped (104) whereby the horizontal portion of the L-shaped bracket (106) supports the wall (16) of the container (C) (See Figure 14).
	However, Kahl as modified by Winkler does not explicitly disclose the bracket supporting the bottom wall of the container.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bracket support the bottom wall of the container, since it has been held that re-arranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

	Regarding claim 19, Kahl as modified by Winkler discloses the walls of the body including the internal channel (i.e. Between (10 & 12) in Figure 2) filled with insulation (11) whereby the container (C) functions as the cooler (See Figure 3).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 (U.S. Patent Design Number 359,658) to Cook

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734